In a proceeding pursuant to article 78 of the Civil Practice Act, to review and annul a determination of the respondent Commissioner of Motor Vehicles denying the petitioner’s application for restoration or reissuanee of his operator’s license which had been previously revoked pursuant to subdivision 2 of section 71 of the Vehicle and Traffic Law [now § 519, subd. 2, par. (e)], said petitioner appeals from an order of the Supreme Court, Suffolk County, dated September 18, 1961, dismissing his petition. Order affirmed, without costs, and without prejudice to a new application by petitioner at any time for an operator’s license, if he be so advised. In our opinion, the record supports the exercise of discretion by the Commissioner (Matter of Fink v. Cole, 1 N Y 2d 48; Matter of Hyatt v. Hults, 23 Misc 2d 538). However, it was improper for the Commissioner to fix a definite future date when petitioner might reapply for a license (Matter of Boiko v. Hults, 13 A D 2d 888; cf. Matter of Christiaansen v. Kelly, 19 A D 2d 664). Consequently the petitioner, if he be so advised, may reapply for an operator’s license at any time. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.